Exhibit 10.37

[a39628ex10-37x1x1.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Award Agreement

“Participant”:

“Date of Award”:

     This Award Agreement, effective as of the Date of Award set forth above,
represents the grant of Restricted Stock by CIT Group Inc., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the CIT Group Inc. Long-Term Incentive Plan (the “Plan”). All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

     The parties hereto agree as follows:

      (A) Grant of Restricted Stock. The Company hereby grants to the
Participant shares of Restricted Stock as follows:       (1) Number of Shares of
Restricted Stock:       (2) “Period of Restriction”: One year ending on the
first anniversary of the Date of Award.       (3) During the Period of
Restriction, the shares of Restricted Stock are subject to the transfer
restrictions set forth in Section C and the cancellation provisions set forth in
Section (D)(3).     (B) Rights as a Stockholder. During the Period of
Restriction, the Participant shall have, with respect to the shares of
Restricted Stock, all the rights of a stockholder of the Company, including, if
applicable, the right to vote the shares of Restricted Stock and to receive any
dividends, subject to the restrictions set forth in the Plan and this Award
Agreement. The Board may apply any restrictions to dividend payments during the
Period of Restriction that it deems appropriate.     (C) Transferability. Prior
to vesting in accordance with Section (D), the shares of Restricted Stock may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, the laws of descent and distribution, pursuant
to a qualified domestic relations order or as otherwise permitted under Section
12 of the Plan. Further, a Participant’s rights under the Plan and this Award
Agreement shall be exercisable during the Participant’s lifetime only by the
Participant, or in the event of the Participant’s legal incapacity, the
Participant’s legal guardian or representative.     (D) Vesting and Termination
of Membership on the Board. Subject to Section (F), all shares of Restricted
Stock shall vest in accordance with the provisions of this Section (D):      
(1) One hundred percent (100%) of the shares of Restricted Stock shall vest in
full on the first anniversary of the Date of Award.       (2) If the
Participant’s membership on the Board terminates by reason of the Participant’s
death, Disability or an Approved Departure on or prior to the last day


--------------------------------------------------------------------------------




          of the Period of Restriction, one hundred percent (100%) of the shares
of Restricted Stock shall immediately vest in full.       (3) If the
Participant’s membership on the Board terminates during the Period of
Restriction for any reason other than as set forth in Section (D)(2), all
unvested shares of Restricted Stock shall be cancelled immediately and the
Participant shall immediately forfeit any rights to the shares of Restricted
Stock.       (4) Upon vesting, shares of Restricted Stock shall no longer be
subject to the transfer restrictions pursuant to Section (C) or cancellation
pursuant to Section (D)(3) above.       For the purposes of this Award
Agreement, “Disability” shall be defined as a physical or mental impairment
sufficient to make a Participant unable to perform the services required of a
member of the Board, as determined by the Committee. “Approved Departure” shall
be defined as a termination of the Participant’s membership on the Board,
including a resignation from the Board by the Participant or a Participant not
standing for re-election to the Board, provided that such termination is
approved in advance by the Board. Notwithstanding the foregoing, a termination
resulting from (i) the Participant’s willful and continued failure to
substantially perform his or her duties as a member of the Board, (ii) an act of
fraud or an intentional misrepresentation by the Participant or (iii) the
Participant’s commission of a felony, in each such case, as determined by the
Board in its sole discretion, shall not constitute an Approved Departure.    
(E) Share Certificates. The certificate representing the Shares covered by the
Restricted Stock shall be held in custody by the Company until the restrictions
thereon shall have lapsed. As a condition of the award of Restricted Stock, the
Participant shall deliver to the Company a stock power, endorsed in blank,
relating to such Shares. The Committee may cause a legend or legends to be put
on the certificate to make appropriate reference to such restrictions as the
Committee may deem advisable under the Plan or as may be required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange that lists the Shares, and any applicable federal or state laws.  
  (F) Change of Control. Notwithstanding any provision contained in the Plan or
this Award Agreement to the contrary, if, prior to vesting in accordance with
Section (D), a Change of Control occurs, one hundred percent (100%) of the
shares of Restricted Stock shall immediately vest upon the effective date of the
Change of Control.     (G) Miscellaneous       (1) The Plan provides a complete
description of the terms and conditions governing all Awards granted thereunder.
This Award Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as amended from time to time, and to such
rules and regulations as the Committee may adopt under the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement.       (2) The Committee shall have the right to
impose such restrictions on any Shares acquired with respect to the Restricted
Stock as it deems necessary or advisable under applicable federal securities
laws, the rules and regulations of any stock exchange or market upon which such
Shares are then listed or traded, and/or any blue sky or state securities laws
applicable to such Shares. It is expressly understood that the Committee is
authorized to administer, construe, and make


2

--------------------------------------------------------------------------------




          all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon the
Participant.       (3) The Board may at any time or, from time to time,
terminate, amend, modify or suspend the Plan and the Board or the Committee may
amend or modify this Award Agreement; provided, however, that no termination,
amendment, modification or suspension shall materially and adversely alter or
impair the rights of the Participant under this Award Agreement, without the
Participant’s written consent.       (4) Shares of Restricted Stock are not
subject to Section 409A. Notwithstanding the forgoing or any provision of the
Plan or this Award Agreement, if any provision of this Award Agreement or the
Plan contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A, or to avoid the incurrence
of taxes, interest and penalties under Section 409A, and/or (ii) maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A. This Section
(G)(4) does not create an obligation on the part of the Company to modify the
Plan or this Award Agreement and does not guarantee that the shares of
Restricted Stock will not be subject to interest and penalties under Section
409A.       (5) Vesting of the Restricted Stock will be subject to the
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to the Participant in connection
with the Restricted Stock or otherwise, or require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Company may permit or require the Participant to satisfy, in
whole or in part, the tax obligations by withholding Shares that would otherwise
be received upon vesting of the Restricted Stock.       (6) This Award Agreement
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required, or as the Committee determines are advisable. The Participant
agrees to take all steps the Company determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Award Agreement.       (7) All obligations of the Company
under the Plan and this Award Agreement, with respect to the Awards, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.       (8) To the extent not preempted by federal law, this Award
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware.     (H) Acceptance of Award. Acceptance of this Award
requires no action on the part of the Participant and the Participant will be
deemed to have agreed to all terms and conditions hereof. If the Participant,
however, desires to refuse the Award, the Participant must notify the Company in
writing. Such notification should be sent to CIT Group Inc., Human


3

--------------------------------------------------------------------------------




    Resources Department, 1 CIT Drive, Livingston, New Jersey 07039, no later
than thirty (30) days after receipt of this Award Agreement.

     IN WITNESS WHEREOF, this Award Agreement has been executed by the Company
by one of its duly authorized officers as of the Date of Award.

CIT Group Inc.

4

--------------------------------------------------------------------------------